Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, and 18-20 drawn to a semiconductor package, classified in H01L2224/0401.
II. Claims 13-17, drawn to a method of for manufacturing a semiconductor package disclosed in Fig. 7-16, classified in H01L23/53204.
The inventions are independent or distinct, each from the other, because: Inventions I and II are related as product made and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In this case, the method of group II requires an asymmetrical carrier and a vertical etch and a horizontal etch, while the product of group I does not.  Therefore, the product of group I could be made by a materially different method, such as forming a first passivation layer on a symmetrical carrier, or exposing a portion of the lower surface of the UBM pad by another means rather than etching, such as selective deposition, CMP, laser ablation, etc.  Additionally, the product of group I requires a redistribution layer while the method of group II does not, and therefore the process as claimed can be used to make another and materially different product such as a package without a redistribution layer.

If invention group I is elected, Applicant should additionally elect one of the following patentably distinct species of the claimed invention:
Species 1. The invention directed to the first embodiment disclosed in Fig 1, 2, 16, para 0008-9.
species 2. The invention directed to the second embodiment disclosed in Fig. 3, 4, para 0010-11. 
species 3. The invention directed to the third embodiment disclosed in Fig. 5, 6, para 0012-13. 
species 4. The invention directed to the fourth embodiment disclosed in Fig. 17, para 0015.

The species are independent or distinct because these different embodiments are mutually exclusive from each other. Species 1 requires a fourth seed part extending horizontally, and a plurality of cores; species 2 requires no fourth seed part and coplanar surfaces of the UBM pad and second passivation layer, and a plurality of cores; species 3 requires non-coplanar surfaces of the UBM pad and second passivation layer, and a plurality of cores; species 4 requires a single molding part instead of any cores. These species are not obvious variants of each other based on the current record.  

	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1 and 18 appear to be generic for species 1-4.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
•	the prior art applicable to one invention would not likely be applicable to another invention.
•	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
•	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected invention and the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention(s).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822